Citation Nr: 9908861	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  96-17 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Entitlement to an increased rating for postoperative 
residuals of an umbilical hernia, currently rated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1971 to 
April 1973, and from June 1979 to June 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 rating decision of the 
Boston, Massachusetts RO which denied the veteran's claim of 
entitlement to an increased rating for postoperative 
residuals of an umbilical hernia.

In April 1995, the veteran and his representative raised the 
issue of entitlement to service connection for internal 
adhesions and intestinal damage secondary to service-
connected disability.  This question has not yet been 
addressed by the RO and is consequently referred to the RO 
for appropriate action.


FINDING OF FACT

Postoperative residuals of an umbilical hernia include a 
tender and painful scar that does not otherwise affect 
function; recurrence of the hernia or weakening of the 
abdominal wall that requires a supporting belt is not shown 
currently.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
postoperative residuals of an umbilical hernia have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.114 (Diagnostic Code 7339), 4.118 (Diagnostic Codes 
7804, 7805) (1998).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

Service medical records show that in September 1972 the 
veteran reported his navel was protruding with draining pus 
and complained of tenderness around it.  In December 1972, he 
underwent an exploration of the navel and the peritoneum 
beneath the navel.

VA hospital records show that in February 1979 the veteran 
was seen for what was thought to be a recurrence of an 
umbilical hernia.  Omphalitis was noted and the veteran 
underwent an omphalectomy in March 1979.

At a VA examination in December 1981, the veteran complained 
of pain in the navel area.  Examination revealed a well-
healed 4" transverse scar through the umbilicus and a 4 1/2" 
well-healed scar below.  Abdominal pain secondary to 
umbilical hernia was diagnosed.  At a VA examination in 
January 1982, there was a well-healed curvilinear umbilical 
and infraumbilical transverse scar.  There was tenderness on 
palpation.  

At an August 1985 VA examination, the veteran complained of 
intermittent abdominal pains.  Examination revealed a well-
healed nontender abdominal scar with no umbilical hernia.  VA 
outpatient treatment reports, dated from April to 
September 1986, show that the veteran was seen for complaints 
of abdominal pain in April 1986.  Recurrent umbilical hernia 
was diagnosed.  

At a personal hearing at the RO in November 1986, the veteran 
testified that he had a prescribed umbilical belt.  A 
physician who was a member of the rating board indicated that 
the veteran had a tender scar due to the 1978 surgery.  The 
physician suggested that there was an indication for wearing 
a supportive belt in order to relieve any pressure on the 
scar and avoid any undue strain of the abdominal wall 
muscles.  

At a VA examination in October 1988, there was a well-healed 
surgical scar in the infra-umbilical area.  There was no 
tenderness noted.  

Treatment reports from Boston City Hospital show that in 
February 1995 the veteran was seen for complaints of 
abdominal pain.  Nurse's notes indicated that there was a 
questionable defect in the abdominal wall versus scar tissue.  
Examination by an attending physician revealed that abdominal 
pain was entirely relieved with a non-steroidal anti-
inflammatory drug.  No palpable, obvious defect in the 
abdominal wall was noted.  X-ray of the abdomen revealed no 
evidence of any abnormality of the abdominal organs, soft 
tissues, intestinal gas pattern, or visualized bones.  

At a VA scar examination in June 1995, the veteran complained 
of itching of the skin around the areas of the umbilical 
scarring and occasional pain and discomfort at the hernia 
site.  Examination of the abdomen revealed the absence of the 
umbilicus.  There was a 4" transverse incisional scar, which 
was well healed with no deformities.  There was a slight 
contracture at the mid portion of the scar with no apparent 
recurrence of the hernia.  There was a second 4" semilunar 
scar below the above-mentioned scar, which was well healed 
and hairline in type.  There was no recurrence of the hernia 
and no contracture or deformity.  The diagnoses included 
postoperative scarring of the skin around the herniorrhaphy 
scars with no evidence of recurrence of the original hernia.

At a VA stomach examination in June 1995, the veteran 
reported that he experienced an itching and stinging pain 
around the incision for the past six months.  Examination 
revealed that the abdomen was soft with some tenderness over 
the scar.  There was a horizontal scar at the level of the 
umbilicus and a semicircular scar below the umbilicus.  



II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the evaluations to be assigned to the various 
disabilities.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7. 

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, 
it is the more recent evidence that is of primary concern, 
since this provides the most accurate picture of the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).

The RO has given consideration to the criteria for rating a 
ventral hernia.  38 C.F.R. § 4.114, Diagnostic Code 7339.  
Postoperative residuals of such hernias are assigned a 
noncompensable evaluation when there are healed wounds with 
no disability and the need for a supporting belt is not 
indicated.  Diagnostic Code 7339.  A 20 percent evaluation 
requires a small postoperative ventral hernia which is not 
well supported by a belt under ordinary conditions, or a 
healed ventral hernia or postoperative wound with weakening 
of the abdominal wall and indication for a supporting belt.  
Id.  A 40 percent evaluation requires a large ventral hernia 
that is not well supported by a belt under ordinary 
conditions.  Id.  A 100 percent evaluation requires a 
massive, persistent, severe diastasis of recti muscles or 
extensive diffuse destruction or weakening of muscular and 
fascia support of the abdominal wall so as to be inoperable.  
Id.  

A review of the record indicates that an increased rating is 
not warranted under Code 7339.  To warrant a 20 percent 
rating under Code 7339, the medical evidence would have to 
show a small postoperative hernia which is not well supported 
by a 

belt under ordinary conditions or a healed hernia or 
postoperative wound with weakening of the abdominal wall and 
indications of the need for a supporting belt.  Based on the 
most recent evidence, including private records dated in 
February 1995 and VA examinations in June 1995, there is 
neither evidence of a recurrence of a hernia nor evidence of 
the need for a supporting belt.  Accordingly, the evidence 
does not warrant an increased rating under Code 7339.

The Board also notes that the assignment of a 10 percent 
rating for a tender and painful scar as noted on recent 
examination is the maximum rating allowable under 38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (a 10 percent rating for 
superficial scars that are tender and painful on objective 
demonstration is assignable).  

Scars may also be rated on the basis of any related 
limitation of function of the body part that they affect.  
38 C.F.R. § 4.118, Diagnostic Code 7805.  The most recent VA 
examinations in June 1995 show that the veteran complained of 
itching of the skin around the areas of the scar with 
occasional pain and discomfort at the hernia site.  Both 4" 
scars were well healed.  Functional impairment attributable 
to the scars was neither alleged by the veteran nor 
demonstrated on VA examinations.  There was also no 
indication that any related function was limited by pain 
associated with the scars.  Consequently, a rating beyond the 
currently assigned 10 percent evaluation is not warranted on 
account of functional debility.  Indeed, for the reasons 
enunciated above, the Board finds that the preponderance of 
the evidence is against the claim for an increased rating.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply; the claim 
for an increased rating must therefore be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App 49 
(1990).



ORDER

An increased rating for postoperative residuals of an 
umbilical hernia is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals



 
- 7 -


- 1 -


